 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00115-KJM
12                                Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                        PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                          5.1(D); AND EXCLUSION OF TIME AND
                                                        FINDINGS AND ORDER
14   ROZALIN SLADE,
                                                        DATE: July 17, 2019
15                               Defendant.             TIME: 2:00 p.m.
                                                        COURT: Hon. Carolyn K. Delaney
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.
18 Attorney ROBERT J. ARTUZ, and Defendant, Rozalin Slade, both individually and by and through her

19 counsel of record, Timothy Zindel, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on May 8, 2019, and Defendant Rozalin Slade first
21 appeared before a judicial officer of the Court in which the charges in this case were pending on May

22 10, 2019. On that date, the Court set a preliminary hearing date on May 24, 2019. The parties then

23 stipulated to and the Court ordered continuances of the preliminary hearing to June 28, 2019, and again

24 to July 17, 2019. ECF 9 and 12.

25          2.      On July 9, 2019, the government filed an Information charging the defendant with
26 violations of 18 U.S.C. §§ 1343 (wire fraud) and 1028A (aggravated identity theft). ECF 14. The

27 government and defense counsel are coordinating with Judge Mueller’s Court and plan to schedule an

28 arraignment, waiver of indictment, and change of plea for August 5, 2019. If those proceedings move

      STIPULATION                                        1
 1 forward as planned, the parties will request that the preliminary hearing be vacated.

 2          3.      By this stipulation, the parties jointly move for another extension of time of the

 3 preliminary hearing date and the date of the defendant’s initial appearance on the Information to August

 4 16, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of the Federal Rules of

 5 Criminal Procedure. The parties stipulate that the delay is required to allow the defense reasonable time

 6 for preparation and further investigation, including the review of discovery. For example, the

 7 government has produced audio/video files, bank records, witness statements, and police reports

 8 relevant to this case. Defense counsel needs additional time to review and consider this evidence and to

 9 conduct additional investigation. The parties further agree that the interests of justice served by granting

10 this continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

11 3161(h)(7)(A).

12          4.      The parties agree that good cause exists for the extension of time, and that the extension

13 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

14 Therefore, the parties request that the time between July 17, 2019, and August 16, 2019, be excluded

15 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

16          IT IS SO STIPULATED.

17
      Dated: July 12, 2019                                    MCGREGOR W. SCOTT
18                                                            United States Attorney
19
                                                              /s/ ROBERT J. ARTUZ
20                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
21

22
      Dated: July 12, 2019                                    /s/ TIMOTHY ZINDEL
23                                                            TIMOTHY ZINDEL
24                                                            Assistant Federal Defender
                                                              Counsel for Defendant
25                                                            Rozalin Slade

26

27

28

      STIPULATION                                         2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00115-KJM
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d); AND EXCLUDING TIME
14   ROZALIN SLADE,                                       DATE: July 17, 2019
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Carolyn K. Delaney
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 12, 2019. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                        1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.      The date of the preliminary hearing is extended to August 16, 2019, at 2:00 p.m.

 3         2.      The time between July 17, 2019, and August 16, 2019, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8

 9 Dated: July 15, 2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                    2
